EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 29th day of September, 2008 by and among Western Alliance
Bancorporation, a Nevada corporation (the “Company”), and the “Investors”
executing this Agreement (each, a “Holder”) and named in that certain Purchase
Agreement by and among the Company and the Investors dated the date hereof (the
“Purchase Agreement”).

The parties hereby agree as follows:

1. Certain Definitions.

Capitalized terms used herein which are defined in the Purchase Agreement shall
have the meanings set forth in the Purchase Agreement, unless otherwise defined
herein. As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York are open for the general transaction of business.

“Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share, and any securities into which such shares may hereinafter be
reclassified.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Investors” shall mean the Investors identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Investor who is a subsequent holder
of any Registrable Securities.

“NYSE” shall mean the New York Stock Exchange.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” shall mean (i) the Shares, and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for resale without the requirement
for the Company to be in compliance with the current public information required
pursuant to Rule 144 and without volume or manner-of-sale restrictions.

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement (including the
Registration Statement referred to in Section 2), amendments and supplements to
such Registration Statement(s), including the Prospectus, post-effective
amendments, all exhibits and all material filed and incorporated by reference in
such Registration Statement.

“Required Investors” mean the Investors holding a majority of the Registrable
Securities.

“Rule 401”, “Rule 415”, “Rule 416”, “Rule 429” and “Rule 461” mean Rule 401,
Rule 415, Rule 416, Rule 429 and Rule 461, respectively, each as promulgated by
the SEC pursuant to the 1933 Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such Rule.

“SEC” or “Commission” means the U.S. Securities and Exchange Commission.

“Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2. Registration.

(a) Registration Statement. Within 30 calendar days following the Closing Date
(the “Filing Date”), the Company shall prepare and file with the SEC a “shelf”
registration statement covering all the Registrable Securities for a secondary
or resale offering to be made on a continuous basis pursuant to Rule 415. Such
registration statement (in any of the following cases referred to as the
“Registration Statement”) shall be on Form S-3, unless the Company is not then
eligible to file a registration statement on Form S-3 under the 1933 Act, in
which case such registration statement shall be on Form S-1. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Investors. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided to the Investors and their counsel prior to its filing or
other submission. The Company shall be obligated to use its reasonable best
efforts to advocate with the SEC for the registration of all of the Registrable
Securities in accordance with applicable SEC guidance, including without
limitation, the Manual of Publicly Available Telephone Interpretations D.29.
Notwithstanding any other provision of this Agreement, if the staff of the SEC
sets forth a limitation of the number of Registrable Securities permitted to be
registered in the Registration Statement as a secondary offering (and
notwithstanding that the Company used diligent efforts to advocate with the SEC
for the registration of all or a greater number of Registrable Securities),
unless otherwise directed in writing by a Holder as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will first be reduced by Registrable Securities acquired
by officers, directors or other insiders of the Company pursuant to the Purchase
Agreement and second will be reduced on a pro rata basis based on the total
number of unregistered Shares held by such Holders, subject to a determination
by the SEC that certain Holders must be reduced first based on the number of
Shares held by such Holders. In the event the Company amends the Registration
Statement to register such lesser number of Registrable Securities, the Company
will use its reasonable best efforts to file with the SEC, as promptly as
allowed by the SEC or applicable SEC guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the initial Registration
Statement, as amended.

(b) Expenses. The Company will pay all expenses incurred by it associated with
the Registration Statement or incident to its performance or compliance with
this Agreement, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, FINRA and NYSE filing fees, and costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, but the Company shall not be liable for fees and expenses
incurred by the Investors (including any Investors’ counsel fees), or any
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being offered.

(c) Effectiveness.

(i) The Company shall use its commercially reasonable efforts to have the
Registration Statement declared effective prior to the ninetieth (90th) calendar
day following the Closing Date (or, in the event the SEC reviews and has written
comments to the Registration Statement, the one hundred twentieth (120th)
calendar day following the Closing Date)(the “Effectiveness Deadline”);
provided, however, that if the Company is notified by the SEC that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Deadline as to such Registration
Statement shall be the fifth (5th) Business Day following the date on which the
Company is so notified if such date precedes the dates otherwise required above,
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the 1933 Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders or (ii) the date that all
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without volume or manner-of-sale restrictions pursuant to
Rule 144, without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144 as determined by counsel
to the Company pursuant to a written opinion letter to such effect, addressed
and reasonably acceptable to the Company’s transfer agent and the affected
Holders (the “Effectiveness Period”). The Company shall notify the Investors by
facsimile or e-mail as promptly as practicable, and in any event, within
twenty-four (24) hours, after the Registration Statement is declared effective
and shall simultaneously provide the Investors with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

(ii) For not more than thirty (30) consecutive days or for a total of not more
than sixty (60) days (which need not be consecutive days) in any twelve
(12) month period, the Company may delay the disclosure of material non-public
information concerning the Company, by suspending the use of any Prospectus
included in any registration contemplated by this Section, if such disclosure at
the time is not, in the good faith opinion of the Company, in the best interests
of the Company (an “Allowed Delay”); provided, that the Company shall promptly
(a) notify the Investors in writing of the existence of (but in no event,
without the prior written consent of an Investor, shall the Company disclose to
such Investor any of the facts or circumstances regarding) an Allowed Delay,
(b) advise the Investors in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay, and (c) use commercially
reasonable efforts to terminate an Allowed Delay as promptly as practicable.

(d) Certain Events. If: (i) the Registration Statement is not filed with the SEC
on or prior to the Filing Date, (ii) the Registration Statement is not declared
effective as to all Registrable Securities by the SEC (or otherwise does not
become effective) for any reason on or prior to the Effectiveness Deadline,
(iii) after its effective date, (A) such Registration Statement ceases for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), to remain continuously effective
as to all Registrable Securities included in such Registration Statement or
(B) the Holders are not permitted to utilize the Prospectus therein to resell
such Registrable Securities because of an Allowed Delay and the 30 consecutive
or 60 calendar day periods set forth in Section 2(c)(ii) above have been
exceeded, or (iv) the Company fails to satisfy the current public information
requirement pursuant to Rule 144(c)(1) as a result of which the Holders who are
not affiliates are unable to sell Registrable Securities without restriction
under Rule 144 (or any successor thereto), (any such failure or breach in
clauses (i) through (iv) above being referred to as an “Event,” and, for
purposes of clauses (i), (ii) or (iv), the date on which such Event occurs, or
for purposes of clause (iii), the date on which such 30 consecutive or 60
calendar day period is exceeded, being referred to as an “Event Date”), then in
addition to any other rights the Holders may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
earlier of (1) the applicable Event is cured or (2) the Registrable Securities
are eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty (“Liquidated Damages”), equal to 1.0% of
the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement for any unregistered Registrable Securities held by such Holder on the
Event Date. For the avoidance of doubt, the Company shall be liable for
Liquidated Damages under this Agreement for any Registrable Securities which are
not permitted by the SEC to be included in a Registration Statement in order for
the offering to qualify as a secondary (rather than a primary) offering pursuant
to Rule 415 under the Securities Act. The parties agree that notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period (except in respect of an Event described in
Section 2(d)(iv) herein) (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and in no event shall the aggregate amount of Liquidated
Damages (excluding Liquidated Damages payable in respect of an Event described
in Section 2(d)(iv) herein) payable to a Holder exceed, in the aggregate, six
percent (6%) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement (12% in respect of an Event described in Section 2(d)(iv)
herein) and in no event shall the Company be liable in any 30-day period for
Liquidated Damages under this Agreement in excess of 1.0% of the aggregate
purchase price paid by the Holders pursuant to the Purchase Agreement. If the
Company fails to pay any Liquidated Damages pursuant to this Section in full
within five (5) Business Days after the date payable, the Company will pay
interest thereon at a rate of 1.0% per month (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Holder, accruing daily from
the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. The Liquidated Damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event, except in the case of the first Event Date.

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will (but subject to
Section 2(c)(ii)):

(a) (i) promptly furnish to the Investors, copies of all such documents proposed
to be filed, which documents will be subject to their review of such Investors,
and (ii) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary, to
conduct a reasonable review of such documents. The Company shall not file the
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the holders of a majority of the Registrable Securities shall
reasonably object in writing within three (3) Business Days of their receipt
thereof.

(b) respond promptly to any comments received from the Commission with respect
to the Registration Statement or any amendment thereto and as promptly as
possible provide the Investors true and complete copies of all correspondence
from and to the Commission relating to the Registration Statement.

(c) notify the Investors promptly (and, in the case of (i)(A) below, not less
than three (3) days prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than two (2) Business Days following the
day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is filed; (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; (iv) if at any time any of the representations and
warranties of the Company contained in any agreement contemplated hereby ceases
to be true and correct in all material respects; (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation of any Proceeding for such purpose; and
(vi) of the occurrence of any event that makes any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(d) if requested by the Required Investors, (i) promptly incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as the Company reasonably agrees should be included therein and
(ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.

(e) promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request

(f) cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to a Registration Statement, which certificates, to the extent permitted by the
Purchase Agreement and applicable federal and state securities laws, shall be
free of all restrictive legends, and to enable such Registrable Securities to be
in such denominations and registered in such names as any Investor may request
in connection with any sale of Registrable Securities.

(g) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby in accordance with the
intended method of disposition as set forth in the Registration Statement,
Prospectus or Prospectus supplement;

(h) use reasonable best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness or qualification or exemption of qualification
and, (ii) if such order is issued, obtain the prompt withdrawal of any such
order;

(i) prior to any public offering of Registrable Securities, use reasonable best
efforts to register or qualify or cooperate with the Investors and their counsel
in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Investors, to keep such registration or
qualification effective during the Effectiveness Period and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3, (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section 3,
or (iii) file a general consent to service of process in any such jurisdiction;

(j) use reasonable best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed;

(k) promptly notify the Investors, at any time when a Prospectus relating to
Registrable Securities is required to be delivered under the 1933 Act (including
during any period when the Company is in compliance with Rule 172), upon
discovery that, or upon the happening of any event as a result of which, the
Registration Statement (including the Prospectus), as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the request of
any such holder, promptly prepare, file with the SEC pursuant to Rule 172 and
furnish to such holder a supplement to or an amendment of such Prospectus or
post-effective amendment to such Registration Statement (and have it declared
effective as promptly as practicable) as may be necessary so that such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(l) otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act, including
Rule 172, notify the Investors promptly if the Company no longer satisfies the
conditions of Rule 172 and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earning statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earning statement
shall satisfy the provisions of Section 11(a) of the 1933 Act, including
Rule 158 promulgated thereunder (for the purpose of this Section 3,
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter); and

(m) upon written notice from an Investor that such Investor has a legal
obligation to make a filing with the FINRA Corporate Financing Department
pursuant to FINRA Rule 2710(b)(10)(A)(i) with respect to the public offering
contemplated by the Registration Statement (an “Issuer Filing”), the Company
agrees it will effect such filing prior to the later to occur of five Trading
Days after receipt of the written notice and one Trading Day after the date that
the Registration Statement is first filed with the SEC. The Company shall use
reasonable best efforts to pursue the Issuer Filing until the FINRA issues a
letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement. The Company will pay any filing fees
and expenses in connection with the Issuer Filing.

(n) With a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without volume or manner-of-sale restrictions pursuant to
Rule 144, without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144 or (B) such date as all of
the Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, and
(B) such other information as may be reasonably requested in order to avail such
Investor of any rule or regulation of the SEC that permits the selling of any
such Registrable Securities without registration.

(o) With a view to satisfying its obligations under Section 2(a), the Company:

(i) represents and warrants that neither the Company nor any of its consolidated
or unconsolidated subsidiaries have, since the end of the last fiscal year for
which certified financial statements of the Company and its consolidated
subsidiaries were included in a report filed pursuant to Section 13(a) or 15(d)
of the 1934 Act through the date of this Agreement: (1) failed to pay any
dividend or sinking fund installment on preferred stock; or (2) defaulted (x) on
any installment or installments on indebtedness for borrowed money, or (y) on
any rental on one or more long term leases, which defaults in the aggregate are
material to the financial position of the Company and its consolidated and
unconsolidated subsidiaries, taken as a whole.

(ii) covenants and agrees that (A) from the date of this Agreement through the
effective date of the Registration Statement, it will file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act and (B) neither the Company nor any of its consolidated or
unconsolidated subsidiaries will, from the end of the last fiscal year for which
certified financial statements of the Company and its consolidated subsidiaries
are included in a report filed pursuant to Section 13(a) or 15(d) of the 1934
Act through the effective date of the Registration Statement: (1) fail to pay
any dividend or sinking fund installment on preferred stock; or (2) default
(x) on any installment or installments on indebtedness for borrowed money, or
(y) on any rental on one or more long term leases, which default in the
aggregate will be material to the financial position of the Company and its
consolidated and unconsolidated subsidiaries, taken as a whole.

4. Due Diligence Review; Information.

(a) Subject to paragraph (b) of this Section 4, upon reasonable prior notice,
the Company shall make available, during normal business hours, for inspection
and review by the Investors, advisors to and representatives of the Investors
(who may or may not be affiliated with the Investors and who are reasonably
acceptable to the Company), all financial and other records, all SEC Filings (as
defined in the Purchase Agreement) and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors,
employees and independent accountants, within a reasonable time period, to
supply all such information reasonably requested by the Investors or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

(b) The Company shall not disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investors, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

5. Obligations of the Investors.

(a) Each Investor shall promptly furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least ten (10) Business Days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. An Investor shall provide such
information to the Company at least three (3) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

(b) Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(l) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that a supplemented or amended prospectus has
been filed with the SEC and until any related post-effective amendment is
declared effective and, if so directed by the Company, the Investor shall
deliver to the Company or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor’s possession of the Prospectus covering
the Registrable Securities current at the time of receipt of such notice.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, members, partners, employees,
attorneys and agents, successors and assigns, and each other person, if any, who
controls such Investor within the meaning of the 1933 Act or Section 20 of the
1934 Act (and their officers, directors, partners, members and employees),
against any losses, claims, damages, expenses, costs (including reasonable
attorney fees) or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages, expenses, costs or liabilities (or actions in respect thereof) arise
out of or are based upon: (i) any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, any preliminary
prospectus or final prospectus contained therein, or form of prospectus or any
amendment or supplement thereof; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application”); (iii) the omission or alleged omission to state in the
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or form of prospectus or any amendment or supplement thereof, a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any preliminary prospectus or final
prospectus or form of prospectus or any amendment or supplement thereto, in
light of the circumstances under which they were made); (iv) any violation by
the Company or its agents of any rule or regulation promulgated under the 1933
Act applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration; or (v) any failure
to register or qualify the Registrable Securities included in any such
Registration in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on an Investor’s behalf and will reimburse such
Investor, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and reasonable expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or form of prospectus or any amendment or
supplement thereof or any omission of a material fact required to be stated in
the Registration Statement, any preliminary prospectus or final prospectus
contained therein, or form of prospectus or any amendment or supplement thereof
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus. In no event shall the liability of an
Investor be greater in amount than the dollar amount of the net proceeds
received by such Investor upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation, does not
impose any injunction or similar restriction on such indemnified party and does
not include a statement as to or an admission of fault, liability, culpability
or failure to act with respect to any law by an indemnified party.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such indemnifying,
party or indemnified party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action, statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this section were determined by pro rata allocation or
by any other method of allocation that does not take into account the foregoing
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

7. Miscellaneous.

(a) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement other than the Registrable Securities and the
Company shall not prior to the effective date of the Registration Statement
enter into any agreement providing any such right to any of its security
holders. The Company shall not file with the Commission a registration statement
relating to an offering for its own account under the 1933 Act of any of its
equity securities other than a registration statement on Form S-8 or, in
connection with an acquisition, on Form S-4 until the earlier of (i) the date
that is 60 days after the Registration Statement is declared effective or
(ii) the date that all Registrable Securities are eligible for resale by
non-affiliates without volume or manner of sale restrictions under Rule 144 and
without the requirement for the Company to be in compliance with the current
public information requirements under Rule 144. For the avoidance of doubt, the
Company shall not be prohibited from preparing and filing with the Commission a
registration statement relating to an offering of Common Stock by existing
stockholders of the Company under the 1933 Act pursuant to the terms of
registration rights held by such stockholder or from filing amendments to
registration statements filed prior to the date of this Agreement.

(b) Amendments and Waivers. This Agreement may be amended, modified or waived
only by a writing signed by the Company and the Required Investors; provided
that if any such amendment, modification or waiver would adversely affect in any
material respect any Investor or group of Investors who have comparable rights
under this Agreement disproportionately to the other Investors having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Investor(s) so adversely affected.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 7.2 of the Purchase Agreement.

(d) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that (i) such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected and (ii) the transferee agrees in writing to be
bound by this Agreement as if it were a party hereto.

(e) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that the Company
may assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.

(f) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(g) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(h) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(i) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(j) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(l) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(m) Obligations of Investors. The Company acknowledges that the obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to enter into to this Agreement has
been made by such Investor independently of any other Investor. The Company
further acknowledges that nothing contained in this Agreement, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby. Each Investor shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Investor to be
joined as an additional party in any proceeding for such purpose.

Each Investor has been represented by its own separate legal counsel in their
review and negotiation of this Agreement and with respect to the transactions
contemplated hereby. The Company has elected to provide all Investors with the
same terms and Agreement for the convenience of the Company and not because it
was required or requested to do so by the Investors. The Company acknowledges
that such procedure with respect to this Agreement in no way creates a
presumption that the Investors are in any way acting in concert or as a group
with respect to this Agreement or the transactions contemplated hereby or
thereby.

1

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

     
The Company:
  WESTERN ALLIANCE BANCORPORATION
 
  By:     
Name:
 
  Title:

2

     
Investor:
  [ ]
 
  By:     
Name:
 
  Title:

3

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

• block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

• an exchange distribution in accordance with the rules of the applicable
exchange;

• privately negotiated transactions;

• short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

• through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

• a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold by non-affiliates without volume or
manner-of-sale restrictions pursuant to Rule 144, without the requirement for
the company to be in compliance with the current public information requirement
under Rule 144.

4